185 F.2d 400
MAU,v.SAMPSELL.
No. 12546.
United States Court of Appeals, Ninth Circuit
Nov. 17, 1950.

Quittner, Stutman & Shutan, Los Angeles, Cal.  (Jack Tenner, Los Angeles, Cal., of counsel), for appellant.
Craig, Weller & Laugharn, Los Angeles, Cal.  (Thomas S. Tobin, Los Angeles, Cal., of counsel), for appellee.
Before STEPHENS, BONE and ORR, Circuit Judges.
PER CURIAM.


1
Jack Mau appeals from an order denying him discharge in bankruptcy upon the following facts:


2
The due debt in suit is admitted.  A representative of the creditor requested payment, whereupon the debtor addressed a letter to the creditor stating that an existing escrow would soon net him cash in excess of the debt, and requested, in effect, extension of credit until the escrow money was released.  The creditor withheld taking further action for collection of the debt upon strength of the letter.  No such escrow was in existence and the referee in bankruptcy held in effect that the letter was a fraudulent report of appellant's financial status and was cause for denying discharge of the bankrupt and caused such order to be entered.  The district judge affirmed the order.  Section 14, sub. c, National Bankruptcy Act, 11 U.S.C.A. § 32, sub. c.


3
We think the order was proper.


4
Affirmed.